Notice of Pre-AIA  or AIA  Status

Detailed Action
This action is in response to the After Final Consideration Pilot Program 2.0. filed on February 9, 2022.
It is noted that the Examiner attempted to contact Applicant's representative Jasmine Whyte via telephone on 2/17/2022 and email on 2/28/2022, leaving a voicemail each time, in order to discuss a potential Examiner's claim amendment to advance prosecution; however, no response has been received. See summary of interviews filed on 2/9/2022 and 2/24/2022.
	Claims 1-4 and 6-21 are currently pending. Claims 10, 11, 18 and 19  have been amended by Applicants’ amendment filed on  February 9, 2022. No claims were newly added or canceled.
	
Continuation of Boxes 5 and 12.
Response to arguments
Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112- First paragraph- New Matter
In  view of Applicants’ remarks, in light of the guidance provided in the specification and knowledge available to one of ordinary skill in the art at the time of filing the present application and further in view of  reconsideration of search under different premises, the rejection of claims  6-21 are under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 
The prior art of Pawelek et al., (WO 9640238; U.S. Patent 6,190,657; U.S. Patent 6,9626,96) provides support for attenuated Salmonella comprising a nucleic acid molecule encoding a gene product under the control of either constitutive, inducible or cell-type specific promoters (See Pawelek et YS1646 and having ATCC Accession No. 202165 or is designated YS1456 and having the ATCC Accession No. 202164". 
The instant application uses Salmonella YS1646 comprising a mutant msbB and a mutant auxotrophy gene (e.g., purl, AroA) isolated from Wild type Salmonella 1408 to generate mutants comprising a deletion of the zwf gene which mutation restores resistance to carbon dioxide without losing the low degree of lipid A pyrogenicity convey by the mutation in the AroA gene related to the wt Salmonella, e.g,  Salmonella designated YS1646 having ATCC Accession No. 202165 (paragraphs [0044], [0052], [0122]of the published application).
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 6-21 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,188,722, claims 1-16 of U.S. Patent No. 9,421,252 and claims 1-18 of U.S. Patent No. 8,647,642 in view of Noriega et al., (US. Patent 6,190,669) and Sadoff et al., (EPO  0357208) for the reasons of record as stated at pages 6-8 of the final office action filed on 11/09/2022.
Response to Applicants’ Arguments as they apply to rejection of claims 6-21 under the judicially created doctrine of obviousness-type double patenting
At page 9 of the remarks filed on 2/9/2022 Applicants argue that the claims require "subject to lysis at a pH of 6.6", and other features which are not taught or suggested in the 
With regard to claims 6-9, 11-17 and 19-21, wherein the live genetically engineered bacteria (claim 1) and live genetically engineered bacterium of genus Salmonella having low lipid A production with respect to a corresponding Salmonella wild type (claim 18) exhibit one or more characteristics as defined by claims 6-21, the prior patents disclose Salmonella sp. having the same structure. Since the Salmonella sp. of the prior patents have the same structure, a product of the same structure would be expected to have the same properties. It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. As such the functional limitations would be present in the identical Salmonella sp. of U.S. Patent No. 10,188,722, , U.S. Patent No. 9,421,252 and U.S. Patent No. 8,647,642.
Claim Rejections - 35 USC § 112
Claims 6-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10 recites in line 9 “the signal peptide sequence”. There is not proper antecedent bases for the “the signal peptide sequence” in the claim. 
Claims 6-9 and 11-17 are indefinite insofar as they depend from claim 10.
Claim Rejections - 35 USC § 112- first paragraph (a)
Claims 10-17 remain rejected  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 

    PNG
    media_image1.png
    364
    345
    media_image1.png
    Greyscale
The instant claims are not enable for: a genus of live genetically engineered bacteria, isolated from a corresponding Salmonella wild type species having an msbB gene and a zwf gene and which produces lipid A and subject to lysis at a pH of 6.6 as recited in claim 10. Claims 6 further limits the live genetically engineered bacteria to Salmonella. The Specification merely provides support for live genetically engineered wild type bacteria that are Salmonella with a wild type genome. ( See paragraph [0177]; Table 1).
Claim 10 is a process by product claim wherein the product of live genetically engineered bacteria are not Salmonella. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a Novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). 	

Claims 6-17 are rejected for essentially the same reasons stated at pages 12-16 of the non-final action filed on May 26, 2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633